Citation Nr: 0214410	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  01-09 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than March 29, 1999, 
for the payment of dependency and indemnity compensation 
(DIC) benefits.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1968.  He died on October [redacted], 1988; the appellant is his 
widow.  

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2000 RO notice of entitlement to DIC and 
assignment of March 29, 1999, as the effective date of 
entitlement.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran died on October [redacted], 1988, of carcinoma of the 
lung.  

3.  The appellant filed an application for burial benefits on 
October 26,1988; the application contained no indication that 
she wished to claim that the veteran's cause of death was due 
to service.  

4.  The appellant filed an informal claim for DIC on March 
29, 2000.  

5.  In a December 2000 RO decision, service connection for 
the cause of the veteran's death was established, effective 
March 29, 1999.  





CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than March 29, 1999, for the award of entitlement to DIC 
benefits have not been met.  38 U.S.C.A. § 5110 (West 1991 & 
Supp 2002); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 
38 C.F.R. § 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, became effective during the pendency of this appeal.  
Codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2002).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  The Board has therefore reviewed this 
case with the provisions of those laws in mind, and finds 
that VA's duty to assist the appellant in developing the 
evidence pertinent to the claims has been met.  

The appellant has been informed of the information and 
evidence necessary to substantiate her claims through 
correspondence, the statement of the case, and the 
supplemental statement of the case.  She has not identified 
any additional, relevant evidence that has not been requested 
or obtained.  As it appears that all pertinent evidence has 
been obtained, even without specific notice as to which party 
will get which evidence, the Board finds that the claims are 
ready to be reviewed on the merits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp 2002)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA law and regulation states except as otherwise provided, 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  The effective date for service-connected 
death after separation from service is the first day of the 
month in which the veteran's death occurred if the claim is 
received within 1 year after the date of death; otherwise, it 
is the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(d)(1); 38 C.F.R. § 3.400(c)(2).  

It is also noted that VA regulations provide that a specific 
claim in the form prescribed by VA must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 1991); 38 
C.F.R. § 3.152 (2001).  However, any communication or action, 
indicating an intent to apply for one or more benefits under 
VA law, from a claimant, his or her representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought; 
and, upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155 (2001).  

In a September 1988 RO decision, the veteran was awarded non-
service-connected pension benefits, effective August 1, 1988.  
Evidence considered at that time included medical records 
showing metatastic carcinoma of the lung, involving the 
skeleton and brain.  

The veteran died on October [redacted], 1988.  The cause of death is 
listed as carcinoma of the lung.  

On October 26, 1988, the RO received VA Form 21-530, 
Application for Burial Benefits submitted by Hickory Funeral 
Home.  The appellant signed the form as the person 
authorizing services.  The form contains no indication from 
the appellant that she claimed that the veteran's cause of 
death was due to service.  

In November 1988 correspondence, the RO notified the 
appellant that payment for burial services was made to the 
funeral home.  The RO indicated at that time that the 
veteran's death was not caused by a service-connected 
condition.  The appellant was provided with a VA Form 21-534, 
application for DIC benefits and informed that unless a claim 
for such benefits was filed within one year from the date of 
death, the benefit, if awarded would not be payable from a 
date earlier than the date the claim was received by the VA.  

The veteran's designated representative filed an informal 
claim for DIC benefits on March 29, 2000.  On April 3, 2000, 
the RO received the appellant's VA Form 21-534 application 
for DIC benefits.  

In a December 2000 RO decision, service connection for the 
cause of the veteran's death was established, effective March 
29, 1999.  

The Board notes that where dependency and indemnity 
compensation is awarded pursuant to a liberalizing law, a 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law, and a 
claim is reviewed at the request of the claimant more than 
one year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of receipt of such request.  38 C.F.R. § 3.114(a) 
(2001).  

In this case, the effective date of March 29, 1999 was 
assigned because 38 C.F.R. § 3.309 was amended, effective 
June 9, 1994, to provide for presumptive service connection 
for respiratory carcinomas, including carcinomas of the 
lungs, bronchus, larynx and trachea as due to Agent Orange 
exposure, as provided by Public Law 102-4. 59 Fed. Reg. 29724 
(June 9, 1994).  

The Board notes that the requirements for entitlement to an 
earlier effective date for the grant of DIC benefits are not 
met.  The appellant contends that the October 1988 
Application for Burial Benefits constituted a claim for death 
benefits and thus, she is entitled to an earlier effective 
date for the payment of DIC benefits.  However, the Board 
notes that an application for burial benefits (like the one 
filed in October 1988) in and of itself, cannot be considered 
as an application for dependency and indemnity compensation 
benefits, unless it is indicated that such benefits are being 
sought.  See Mitscher v. West, 13 Vet. App. 123, 128 (1999); 
Shields v. Brown, 8 Vet. App. 346 (1995); Herzog v. 
Derwinski, 2 Vet. App. 502 (1992).  The appellant's 
application for burial benefits contained no indication that 
such benefits were being sought.  Moreover, the RO forwarded 
an application for DIC benefits to the appellant and advised 
her that any claim for such benefits should be filed within 
one year from the date of death or benefits would not be 
payable earlier than the date the claim was received by the 
RO.  The initial informal claim for DIC benefits was 
submitted to the RO on March 29, 2000.  There is no evidence 
of a claim for DIC prior to March 29, 2000.  The October 1988 
application for burial benefits was not an informal claim for 
DIC, and an earlier effective date for DIC cannot derive from 
the date of filing the application for burial benefits.  

Finally, the Board notes the appellant's allegation that the 
veteran's January 1987 claim for compensation or pension 
filed during his lifetime constitutes an informal claim for 
DIC benefits.  In this regard, it is noted that in such claim 
for benefits, the veteran, not the appellant, was the 
claimant.  Moreover, the January 1987 application pertained 
to disability benefits not DIC benefits which are the subject 
of the current appeal.  

Thus, the Board finds that March 29, 1999 is the earliest 
effective date possible for the award of DIC compensation 
based on service connection for the cause of the veteran's 
death.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
Accordingly, the requirements for an effective date earlier 
than March 29, 1999, for an award of DIC compensation 
benefits are not met.  


ORDER

Entitlement to an effective date earlier than March 29, 1999, 
for an award of DIC benefits is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

